Title: To George Washington from Colonel Henry Hollingsworth, 18 February 1778
From: Hollingsworth, Henry
To: Washington, George



pleas your Excelleny
Head of Elk [Md.] 18 Feby 1778

your favr I recd pr Capt. Lee am Sorry to Read it contents, I have Just retund from a tower down the Penensilo on a purchas for the Army for a department which Gen. Gates and the Honble Board of War has done me the Honnour to appoint me to, I then set out two trusty Hands to seek out Cattle and Pork & requested them to informe me of the number of Cattle fit for Imediate use, and fit for fating in their District I have now Sent my Brother Mr Thomas Hollingsworth, who is well acquainted with that part of the State; and also with Capt. Lee, having been with him as a Guide and assistant, while on Duty in this Neighbourhood, as a purchaser, to those two Gentlemen with the Captain to purchase and bring forward all the Cattle fit for use, and pork not already purchased in the Penensilo, this chose to do rather than go my self as I can rely on his allacrity and as my Leaving home at this time would both Ingure the purchase hear, and delay the forwarding provisions to your Camp I shall be in the Greatest want of Cash Imediately which I am Sorry to trowble your Excellency with nor would I was it not for my presing nesessety, and fearing that both my Credit as a purchaser and the purchase must suffer unless a sum adequate to the purchase which is Large, be sent me Imediately I am Imbouldend by your Goodness Dear Sir thus to trowble you and to assure you that Every Nerve shall be E[x]erted for the Sarvice by your Excellencys Most Obedt Humb. Servt

H. Hollingsworth

